Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 10, 12-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claimed, with the first end in an upper hemisphere and the second end in the a lower hemisphere, the finger would close opposite to normal. Please clarify and direct to the drawings for support.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yutao Que (CN202235782).

a mechanism with at least three consecutive links (3, 2, 1 (7, 5, 4; see par. 0062)) numbered from a link closest to a biological part (interpreted as functionally claimed) and hinged by a joint (at least 19, 22) between the links that provides at least one degree of freedom of a link relative to an adjacent link;

    PNG
    media_image1.png
    447
    620
    media_image1.png
    Greyscale

at least one elastic mechanical arrangement (15, 16, see figure 4) that is coupled on one end to a link and on the other end to an adjacent link, wherein the arrangement is coupled to maintain the mechanism at least partially extended to define the default position;

wherein the coupling of each end of the pivot rod with a corresponding link is  one made through anInv.: BRAVO CASTILLO et al.; SN: TBA; Filing Date: June 4, 2021; Ex.: TBA articulated rotational relationship of rotation parallel to the joint between the links of the mechanism (parallel axes of rotation),
and wherein each joint between the links where at least one end of the pivot rod is coupled, comprises as a reference a particular pivot plane comprising a horizontal axis defined by a first straight line connecting two joints between the links where the pivot rod is coupled, and a vertical axis defined by a second straight line transversal to the first straight line and crossing through the center of the joint (self-evident sagittal reference plane generally shown in figure 3);
and at least one trigger (depicted above) coupled to any part of a surface of at least one link, wherein the trigger is defined by an elongated projection that rigidly protrudes outwardly from the prosthesis and partially parallel to a rotation axes of the joints between links;
wherein in the default position, the first end of each pivot rod (generally 21) in a hemisphere relative to the horizontal axis (lower hemisphere as depicted) of the pivot plane of the joint to which is coupled, and the second end of said each pivot rod 
and wherein a number of links and a number and length of the at least one trigger is defined by a residual biological configuration of the user (functional language fulfilled by Que).
Claim 2, elements 15 and 16 are torsion springs or at least extension springs.
Claim 3, applicant’s specification par. 0017 reads: Phalanges are connected by joints allowing at least one degree of freedom, with a limited and common range of movement normally to provide for staggered flexion and/or extension movement (lateral rotation).
The examiner has interpreted the claims in light of the specification as functional language which the prosthesis of Que is fully capable. There are no claim limitation(s) necessary for lateral rotation.
Claim 7, see figure 17 showing the trigger is separately coupled to a link.
Claim 8, based on the general configuration and size (about 1.9 cm) shown in figure 1 and an average size of a hand, it is inherent that the length of the trigger meets this very broad range.
Claim 9, see antiskid layer 12 in figure 2.
Claim 11, see element 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774